       Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 1 of 12




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    PLAINTIFFS’ STATUS REPORT
MENDOZA JERONIMO, CORAIMA
YARITZA SANCHEZ NUÑEZ, JAVIER                    JUDGE VINCE CHHABRIA
ALFARO, DUNG TUAN DANG, JUAN JOSE
ERAZO HERRERA, RAJNISH RAJNISH, and
WILLIAN MATIAS RAUDA,

       Petitioners-Plaintiffs,

        v.
DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,


              Respondents-Defendants.



                                  CASE NO. 3:20-CV-02731-VC
                                 PLAINTIFFS’ STATUS REPORT
      Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 2 of 12




BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK
Telephone: (415) 814-7631                       (Mass. BBO# 688688)*
                                                tcook@cooley.com
JUDAH LAKIN (SBN 307740)                        FRANCISCO M. UNGER
judah@lakinwille.com                            (Mass. BBO# 698807)*
AMALIA WILLE (SBN 293342)                       funger@cooley.com
amalia@lakinwille.com                           COOLEY LLP
LAKIN & WILLE LLP                               500 Boylston Street
1939 Harrison Street, Suite 420                 Boston, MA 02116
Oakland, CA 94612                               Telephone: (617) 937-2300
Telephone: (510) 379-9216                       Facsimile: (617) 937-2400
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                           Attorneys for Petitioners-Plaintiffs
                                *Admitted Pro Hac Vice




                                       2
                           CASE NO. 3:20-CV-02731-VC
                          PLAINTIFFS’ STATUS REPORT
            Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 3 of 12



                                      STATUS REPORT
        Yuba County Jail is experiencing an escalating COVID-19 outbreak. Thirty-four

individuals in custody have tested positive in the past ten days—over half in the past few days—

and two staff members tested positive today.1 While opposing counsel have scrambled to piece

together what is going on today in response to a set of urgent inquiries from class counsel last

night, ICE evidently made no prior genuine efforts to stay abreast of the number of positive tests

at the facility or to develop or learn about the plans for testing, cohorting, quarantining, and

isolation at the Jail. At this hour, ICE cannot say what the plan is for housing future symptomatic

individuals or class members who test positive, and at present there are no cells available for

individual isolation; each of the seven available for that purpose is occupied. There are additional

causes for concern: Last month two symptomatic class members were given PCR tests (and not

rapid tests) and held in the same cell because of a lack of space for individual isolation; despite

ICE’s earlier representations to the Court, class members have been held in group settings in the

“old jail” where social distancing is difficult if not impossible; and Yuba and Sutter counties

have the highest rates of infection in California and their only hospital does not have a single

ICU bed available. Plaintiffs provide this status report to ensure the Court has the information

currently known to them, and to request an urgent status conference to prevent further COVID

spread in the facility.

        •       There are at least 34 known COVID-positive individuals in custody—up

from a single case less than ten days ago. On December 11, Federal Defendants informed

Plaintiffs that one County inmate tested positive for COVID-19 two days earlier. See Declaration

of Hayden Rodarte (“Rodarte Dec.”) ¶ 3; Ex. A to Rodarte Dec. On December 14, Federal


1
  While no class members have yet tested positive, laboratory tests are outstanding, and an
increasing number of County inmates in custody are testing positive in different parts of the
facility. “Today” refers to Friday, December 18; Plaintiffs are filing this after midnight.
                                                1
                                  CASE NO. 3:20-CV-02731-VC
                                       STATUS REPORT
           Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 4 of 12




Defendants informed Plaintiffs that three additional County inmates tested positive, and that

further testing would only be conducted on December 23, 2020 and only for those in A-pod. Id.

On December 17, Plaintiffs independently discovered that YCJ had issued a press release

providing that seven County inmates had tested positive. Rodarte Dec. ¶ 4; Ex. C to Rodarte

Dec. On the same afternoon Plaintiffs learned from Professor Carter White at UC-Davis School

of Law (who is counsel in a case monitoring conditions in YCJ) that the number had already

increased to 16 individuals. Rodarte Dec. ¶ 4; Declaration of Carter White (“White Dec.”) ¶ 12.

Plaintiffs provided this information to Federal Defendants, expressing grave concern about the

failure of Federal Defendants both to provide timely information and to take immediate action in

response to the outbreak. Rodarte Dec. ¶ 4. While Federal Defendants informed Plaintiffs (and

the Court) that no class members tested positive,2 PCR test results remain pending for all but one

of the class members currently in custody and the numbers of COVID-positive individuals in

custody is growing exponentially. Rodarte Dec. ¶ 7, Ex. B to Rodarte Dec.

       •       YCJ and ICE delayed in producing results of facility-wide testing. YCJ and

ICE began facility-wide testing only on December 16, one week after the first positive COVID

test; took three days to administer the testing; and now must wait up to three (or more) days for

results to be returned. White Dec. at ¶ 18; Rodarte Dec. at ¶ 3; Ex. B to Rodarte Dec. (notes in

blue text under “PCR testing” heading: “YCJ now informs that testing began on Wednesday and

was completed today”). On December 9, YCJ offered laboratory tests to all of those in A-pod

after a positive test there; this includes one medically vulnerable class member held in A-pod.

Rodarte Dec. ¶ 3; Ex. B to Rodarte Dec. On December 16, Federal Defendants informed

Plaintiffs that “out of an abundance of caution” YCJ officials were offering laboratory tests to


2
 At Plaintiffs’ request, Federal Defendants administered rapid testing to class members today;
two tests were invalid and none tested positive. Rodarte Dec. at ¶ 7; Ex. B to Rodarte Dec.

                                            2
                                CASE NO. 3:20-CV-02731-VC
                               PLAINTIFFS’ STATUS REPORT
           Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 5 of 12




everyone in the facility. Rodarte Dec. ¶ 3. This hardly seems an abundance of caution: At that

time, there were already 16 COVID-positive individuals in “multiple housing units,” White Dec.

¶¶ 12-16, though counsel for Federal Defendants were apparently unaware of this. See Rodarte

Dec. at ¶¶ 3-5. On December 16, 17 and 18, YCJ offered laboratory tests to all of those in

custody and results remain pending. Ex. B to Rodarte Dec.

       •       YCJ and ICE have not provided consistent rapid testing to those exposed to

COVID-19 or to symptomatic individuals in custody, despite delayed results and the risk of

rapid spread in congregate facilities. Despite assertions that symptomatic individuals are tested

with antigen (“rapid”) tests, White Dec. at ¶ 18; Ex. B to Rodarte Dec.; YCJ and ICE have relied

on laboratory testing for at least some symptomatic individuals. Rodarte Dec. at ¶¶ 11-12; White

Dec. at ¶¶ 10, 15-17 (some symptomatic and exposed individuals tested with laboratory tests,

many apparently still pending; medically vulnerable symptomatic individual waited more than a

week to be tested with a PCR test). YCJ has asserted that it lacked sufficient rapid tests for

facility-wide testing and has not used antigen tests for COVID contacts, even those held in very

close quarters. White Dec. at ¶ 16-18. At Plaintiffs’ request, Federal Defendants offered rapid

tests to all class members today. Rodarte Dec. ¶¶ 6-7. No such commitment has been made with

regard to County inmates, even those who have had close contact with COVID-positive

individuals. See Ex. B to Rodarte Dec.; White Dec. at ¶ 18.

       •       There is inadequate space for quarantine and isolation, and individuals who

are symptomatic with test results pending at YCJ are not systematically held in isolation.

Federal Defendants provided that, as of today, there are no cells available for individual

isolation; and each of the seven cells available for that purpose are occupied. Rodarte Dec. at ¶¶

8-9; Ex. B to Rodarte Dec.; Ex. C to Rodarte Dec. (YCJ Media Release stating that as of Dec.



                                            3
                                CASE NO. 3:20-CV-02731-VC
                               PLAINTIFFS’ STATUS REPORT
           Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 6 of 12




16, there were “seven COVID-positive County inmates,” each “under 24-hour medical care in

isolation.”). As recently as mid-November, two class members who were symptomatic were

detained together in a double cell while test results were pending “in light of the limited space at

the facility.” Rodarte Dec. at ¶¶ 11-12. But see ECF 357 (PI Order) at 8 (“detainees who present

symptoms are placed in isolation in the medical unit”). Federal Defendants have not confirmed

that during the current outbreak YCJ is immediately isolating symptomatic detainees. Ex. B to

Rodarte Dec. (“Are symptomatic people being held in isolation in individual cells? If not, where

and how are they being held? We do not have information regarding County inmates at this

time.”) (emphasis added). There are known risks of cohorting symptomatic detainees together

and the Centers for Disease Control and Prevention (CDC) unambiguously recommends against

it. CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities, rev’d Dec. 3, 2020, at

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html (“If an individual develops symptoms for SARS-CoV-2, they should

be considered a suspected COVID-19 case, given a mask (if not already wearing one), and

moved to medical isolation immediately (individually, and separately from those with confirmed

COVID-19 and others with suspected COVID-19) and further evaluated.”).

       •       YCJ and ICE have not ensured even the social distancing Federal

Defendants described in a sworn declaration prior to this Court’s first preliminary

injunction. At the time of the preliminary injunction briefing before this Court, Federal

Defendants asserted that no class members were held in the “old” side of the jail because of the




                                            4
                                CASE NO. 3:20-CV-02731-VC
                               PLAINTIFFS’ STATUS REPORT
         Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 7 of 12




need for adequate social distancing in light of the COVID pandemic3; and that no two detainees

occupied an individual cell. See ECF 264-2 at ¶¶ 11, 37-40 (Declaration of AFOD Dana

Fishburn) (“In response to COVID-19, YCJ has moved ICE detainees such that no ICE detainees

will no [sic] be housed in the so-called ‘old’ side of the facility.”); Id. at ¶ 41 (describing the

celled units which then housed ICE detainees: “No two detainees share a cell.”). This Court

recognized these modifications as significant in granting a PI Order which required Federal

Defendants “to maintain, at a minimum, the status quo that currently exists as it relates to

protection from transmission of Covid-19.” See, e.g., ECF 357 (PI Order) at 12. See also Id. at 8

(highlighting that “[a]t Yuba County Jail, no two detainees are sharing a cell in units A, D, and

E”). Over the past three months, however, YCJ and ICE have consistently held class members in

the “old” jail. In the latest report from Federal Defendants, 28% of class members are in the “old

jail”; between 18% and 35% of class members have been held in the old jail for each of the past

twelve weeks. Rodarte Dec. at ¶ 13. Class members have also been held in the “tanks,” a

crowded portion of the jail without walls on all sides and with beds spaced only a few feet apart

horizontally and only inches apart vertically. See Dkt. 229-19 ¶¶ 34-36 (Greifinger Dec., with

photographs); ECF 619-4 at 1-2 (Bail Application of Rajnish Rajnish); White Dec. ¶ 4. And at

least two class members are being held two to a cell in the old jail. Declaration of Kelly Wells

(“Wells Dec.”) ¶ 4.

        YCJ is also holding County inmates in close quarters without adequate social distancing,

crowded together in the tanks, and in some cases occupying every bed in a double-cell, triple-cell

or quad-cell. This increases the risk of transmission in a congregate facility, with heightened



3
  The “old” side of the jail includes numerous dorms “separated from the hallway only by bars,”
--without solid walls and “shar[ing] the same airflow; and “extraordinarily cramped living areas
with bunk beds set very close together.” White Dec. ¶ 4.

                                             5
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
           Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 8 of 12




risks for class members. In the current outbreak, four medically vulnerable County inmates were

sharing a quad-cell, and all became infected with COVID-19. White Dec. ¶¶ 10, 16. At that time

they were moved out of the quad-cell. Two class members then were moved into the vacated

quad-cell. Wells Dec. ¶ 5.

       •       There is a drastic shortage of available intensive care bed space in the

County for YCJ class members who become severely infected with COVID-19 and require

hospitalization. The “only hospital serving both” Yuba and Sutter counties had zero intensive

care unit beds as of December 15, 2020. See Rodarte Dec. ¶ 10; Ex. D to Rodarte Dec. The

infection rates “are the worst numbers anywhere in the state,” with 20-25% of those testing

reporting positive results last week. Ex. D to Rodarte Dec.

       •       Class members and County inmates are not entirely segregated in YCJ; an

outbreak among County inmates will inevitably reach class members and may have

already. Class members have been spread throughout the facility and are not isolated in a

particular section of YCJ. See Rodarte Dec. at ¶ 13. Class members are housed in sections of

YCJ occupied by County inmates; moved frequently throughout the facility; share showers; and

have staff who interact with County inmates. See, e.g., Wells Dec. ¶¶ 4-6.

       •       At least eight YCJ staff members have tested positive for COVID-19. Rodarte

Dec. at ¶ 7; Ex. B to Rodarte Dec. As there has not previously been staff testing at YCJ, this is

almost certainly an undercount of staff who contracted COVID-19 during the pandemic. With

the possible exception of the two positive results from today, all of these individuals have tested

on their own. On Wednesday, Defendants provided that the ongoing “whole-facility testing”

includes “all staff,” but have not yet provided further information, including whether staff testing

is mandated or recurring, or when it will occur if it has not yet occurred. Ex. B to Rodarte Dec.



                                            6
                                CASE NO. 3:20-CV-02731-VC
                               PLAINTIFFS’ STATUS REPORT
            Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 9 of 12




See also White Dec. ¶ 23 (County expressed concerns about mandated staff testing).

        •       Federal Defendants are not getting or sharing timely information about the

risk of COVID infection to class members. Federal Defendants are either not receiving or not

providing timely information to class counsel concerning the growing outbreak. At the time that

class counsel learned that there were 16 individuals in YCJ custody who had already tested

positive, Defendants had only informed class counsel about four positive tests; there was already

a YCJ press release announcing seven tests and class counsel ultimately informed Federal

Defendants that the number of those testing positive had quadrupled. Rodarte Dec. ¶¶ 3-5; Ex. A

to Rodarte Dec. Class counsel do not suggest that there is malice or dishonesty here, but a failure

by ICE even to be minimally informed of an urgent and evolving situation which poses grave

risks to class members. This is unacceptable. Federal Defendants likewise are inadequately

informed about the protocol for testing, quarantine or isolation in the midst of an outbreak, many

months into the pandemic, and after egregious lapses led to an outbreak that quickly spread out

of control at the one other facility in this litigation. This is also unacceptable.

        Given the growing crisis, Plaintiffs asked Federal Defendants to take certain steps to

protect class members from unreasonable risk of COVID infection. Federal Defendants have

taken some but not all of these steps, and provided incomplete information.

        •    Rapid Tests: Federal Defendants conducted rapid tests of ICE detainees today, but

             did not commit to provide rapid tests to anyone in contact with newly positive

             individuals; YCJ is not currently providing rapid tests for close contacts. Federal

             Defendants identified that “rapid tests have been used on symptomatic individuals,”

             but YCJ and ICE are not systematically using rapid tests for symptomatic individuals.

        •    Regular Testing of Individuals in Custody and Staff: Federal Defendants



                                              7
                                  CASE NO. 3:20-CV-02731-VC
                                 PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 10 of 12




           committed to administer weekly laboratory testing for all individuals in custody, but

           only for two weeks. Defendants provided that YCJ offered staff testing, but provided

           no details and could provide no information about “further County staff testing.”

       •   Isolation and Quarantine: Federal Defendants provided no information or

           commitments regarding individual or group isolation of COVID-positive individuals;

           isolation of medically vulnerable individuals.

       •   Releases: Federal Defendants provided no information or commitments regarding

           further population reduction.

       •   Information Disclosure: Federal Defendants have asserted that they have

           consistently provided timely disclosure of “information in their possession,” but have

           made inadequate attempts to obtain necessary information concerning COVID risks,

           or to develop appropriate policies and ensure their proper administration.

See Rodarte Dec. at ¶¶ 4-8; Ex. B to Rodarte Dec.

       Plaintiffs respectfully request a status conference early next week to discuss the ongoing

crisis and whether immediate forms of relief may be required to protect class members from

severe illness or death.



Date: December 19, 2020                          Respectfully by,

                                                 /s/ Emilou H. MacLean
                                                 Manohar Raju
                                                 Public Defender
                                                 Matt Gonzalez
                                                 Chief Attorney
                                                 Francisco Ugarte
                                                 Genna Ellis Beier
                                                 Emilou H. MacLean
                                                 OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO


                                           8
                               CASE NO. 3:20-CV-02731-VC
                              PLAINTIFFS’ STATUS REPORT
     Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 11 of 12




Bree Bernwanger                     Sean Riordan
Hayden Rodarte                      William S. Freeman
LAWYERS’ COMMITTEE FOR              AMERICAN CIVIL LIBERTIES UNION
CIVIL RIGHTS OF                     FOUNDATION OF NORTHERN
SAN FRANCISCO BAY AREA              CALIFORNIA

Judah Lakin                         Martin S. Schenker
Amalia Wille                        Timothy W. Cook
LAKIN & WILLE LLP                   Francisco M. Unger
                                    COOLEY LLP
Jordan Wells
Stephanie Padilla                   Attorneys for Plaintiffs-Appellees
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA




                                   9
                       CASE NO. 3:20-CV-02731-VC
                      PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 894 Filed 12/19/20 Page 12 of 12



                               CERTIFICATE OF SERVICE
       I hereby certify that on this 19th day of December 2020, a true and correct copy of this
Status Report was served via electronic mail on (1) Shiwon Choe, counsel for Federal
Defendants and (2) Susan Coleman, counsel for GEO Defendants.

                                                    /s/ Emilou MacLean
                                                    Emilou MacLean
                                                    San Francisco Office of the Public Defender
                                                    Attorney for Petitioners-Plaintiffs




                                           10
                               CASE NO. 3:20-CV-02731-VC
                              PLAINTIFFS’ STATUS REPORT
